Case 1:20-cv-02816-JMS-MJD Document 93 Filed 04/30/21 Page 1 of 1 PageID #: 904




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 THOMAS L. WHITTAKER,                  )
                                       )
                    Plaintiff,         )
                                       )
                 v.                    )                       No. 1:20-cv-02816-JMS-MJD
                                       )
 EQUIFAX INFORMATION SERVICES, LLC, et )
 al.,                                  )
                                       )
                    Defendants.        )


                 ORDER ADOPTIONG REPORT AND RECOMMENDATION


        The Magistrate Judge has submitted his Report and Recommendation, dkt. [89]

 recommending that Plaintiff's claims against Defendant Absolute Resolutions Investments, LLC,

 in this matter be dismissed without prejudice for Plaintiff's failure to comply with Federal Rule of

 Civil Procedure 4(m). The parties were afforded due opportunity pursuant to statute and the rules

 of this Court to file objections, but none were filed. The Court, having considered the Magistrate

 Judge's Report and Recommendation, hereby adopts the Magistrate Judge’s Report and

 Recommendation in its entirety [89]. Plaintiff's claims against Defendant Absolute Resolutions

 Investments, LLC, are hereby dismissed without prejudice.

        SO ORDERED.



       Date: 4/30/2021




 Distribution:

 Service will be made electronically on all ECF-registered counsel of record via email generated
 by the Court's ECF system.
